Citation Nr: 9927321	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-05 839	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left arm injury.

2. Entitlement to service connection for a left knee injury 
with degenerative joint
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, [redacted]


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served in the Army Reserves from August 1968 to 
February 1997, to include a period of active duty for 
training (ACDUTRA) from June to August 1985.  

In January 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
the veteran's service connection claims for residuals of a 
left arm injury and residuals of a left knee injury with 
degenerative joint disease.  The veteran timely appealed to 
the Board of Veterans' Appeals (Board).  The veteran 
perfected his appeal through the submission of VA Form 9, on 
which he requested the opportunity to testify before a 
Hearing Officer at the RO (RO hearing).  The RO hearing took 
place on June 29, 1998.  The veteran's appeal is now before 
the Board for resolution.


FINDINGS OF FACT

1. There is no competent medical evidence indicating that the 
veteran currently
suffers from residuals of a left arm injury.

2.  Although there is no contemporaneous evidence to document 
an actual injury to the veteran's left knee during ACDUTRA in 
1985, as he claims, later service medical records reference 
the occurrence of such an injury, and the record contains 
competent medical opinion suggesting that he currently has 
joint disease (arthritis) as a result of that trauma.


CONCLUSIONS OF LAW

1.  The veterans claim for service connection for residuals 
of a left arm injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  With resolution of all reasonable doubt in the veteran's 
favor, service
connection for left knee injury with degenerative joint 
disease is warranted .  38 U.S.C.A. §§ 101(22), (23), (24), 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.6 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had a lengthy career in the Army Reserve, 
initially serving in the enlisted ranks before earning his 
commission in 1983.  In March 1985 the veteran received 
orders to report for 61 days of ACDUTRA at the Army Armor 
School at Fort Knox, Kentucky.  That training was to begin on 
June 9, 1985.  A copy of the veteran's order to report is of 
record in this case.  The veteran has indicated that he was 
injured during this period of training when the M-60 tank he 
was driving hit a tank ditch and stopped suddenly.  The 
veteran indicated that his left arm and left knee were thrown 
against the steel of the driver's compartment as a result of 
the accident's impact.  The veteran has stated that his left 
arm developed severe swelling and that his left knee became 
swollen and stiff.  

The veteran's service medical records (SMRs) reflect that he 
was treated for traumatic swelling of the left elbow in July 
1985.  Treatment notes indicate that the veteran reported 
striking his elbow on the seat of a tank and that he 
complained of pain and tingling in the 3rd, 4th and 5th fingers 
of his left hand.  He also complained of a slight aching of 
his left wrist.  The examiner observed moderate swelling and 
discoloration of the left elbow.  In addition, the examiner 
noted tenderness of the olecranon and slight tenderness of 
the mid humoral epicondyle.  Strength was recorded as normal.  
Sensation was observed to be intact to light touch, but was 
somewhat diminished medially along the ulna.  A follow-up 
examination approximately a week later indicated that the 
condition was resolving, theta there was no specific point 
tenderness, and no swelling.  A subsequent examination in 
August 1985 noted continuing improvement of the elbow injury 
and observed a stronger grip of the 4th and 5th fingers.  Some 
swelling remained, but the bruise was gone.  The veteran was 
advised to avoid any pressure on the elbow area.  None of the 
veteran's SMRs from 1985 indicate that he complained of, or 
was treated for, an injury to his left knee.

SMRs from September 1991 indicate that the veteran complained 
of, and received treatment for, recurring left knee pain and 
swelling resulting from running.  Treatment records indicate 
that this condition had been present for 6 years.  The SMRs 
also indicate that the veteran had a "crack" in his medial 
tibial plateau diagnosed in 1985.  The records do not 
indicate whether the notation about the "crack" came from 
the review of medical records or whether the veteran reported 
it.  The examiner made a provisional diagnosis of 
degenerative joint disease of the left tibial plateau and 
noted that a permanent profile was appropriate for inclusion 
in the veteran's service records.  

The report of an orthopedic examination completed later that 
month includes a notation of chronic left knee pain resulting 
from a tank injury, and noted the presence of a hairline 
fracture dating from that accident.  These treatment records 
indicate that the veteran underwent orthoscopic surgery in 
1988 in order to resolve pain and swelling of the knee 
(however, greater details of that surgery are not indicated 
in the SMRs).  Clinical observation revealed left knee 
effusion, instability, mild medial pain, compression and 
tenderness along the joint line.  X-rays revealed 
degenerative changes in the medial tibial plateau.  This 
examination resulted in a profile being entered for 
degenerative joint disease of the veteran's left knee in 
September 1991.  A separate consultation sheet from the same 
military physician from the same time frame diagnosed the 
veteran alternatively with post traumatic osteoarthritis of 
his left knee.  A further notation indicated that the veteran 
was to have an additional arthroscopic surgery to shave 
medial tibial cartilage.  There are no SMRs of record beyond 
September 1991.

The veteran underwent a VA examination in May 1997.  The 
veteran reported the injury to his left arm in 1985 and 
indicated that it was sore for 6 to 8 months.  The veteran 
indicated that his left arm is asymptomatic except for 
occasional very mild soreness occurring once every 3 to 4 
months when he strains his arm in an unusual position.  He 
stated that this lasts only 3 to 4 days and is relieved by 
taking Motrin. The veteran indicated that he injured his left 
knee at the same time that his left arm was injured.  He 
reported experiencing constant pain in the joint, aggravated 
by sudden twisting, which caused the knee to give way.  He 
reported sharp pain when this happened, causing him to almost 
fall.  The veteran indicated that the above noted painful 
movement happened 4 to 5 times monthly, and that the pain 
persisted 4 to 5 days thereafter.  

As regards the left arm, clinical observation revealed no 
tenderness or deformity or apparent dysfunction.  The left 
elbow, wrist and hand functions were all within normal limits 
with normal grip and dexterity.  Clinical observation of the 
left knee revealed no swelling, tenderness or deformity, but 
the veteran complained of pain at maximal flexation at 40 
degrees and extension which was limited to 10 degrees.  The 
drawer sign was slightly positive with negative McMurray and 
Lachman's signs.  The veteran demonstrated an ability to toe-
heel walk, could hop and squat, and was able to bear weight 
on each leg.  He experienced pain while hopping.  The 
examiner diagnosed the veteran with residual left knee injury 
with x-ray evidence of degenerative joint disease.

The x-rays taken as part of the VA examination indicate 
significant degenerative changes of the medial compartment of 
the left knee, noted to be associated with loose bodies.  The 
medial bilateral plateau was observed to be deformed and 
highly sclerotic.  The x-ray findings were consistent with 
ischemic changes and the reviewing radiologist thought they 
may be related to underlying traumatic injury to the knee.  
Squaring off of the inferior aspect of the patella was 
observed, and was thought to be related to the severe 
degenerative and ischemic disease of the medial joint 
compartment.  

The veteran and his wife testified before a Hearing Officer 
at the RO in June 1998.  Both indicated that the veteran had 
noticeable bruising and swelling of both his left elbow and 
knee when he returned home from his ACDUTRA in August 1985.  
Both testified that he was unable to return to work for more 
than a week.  The veteran indicated that he did not seek 
private medical treatment for these conditions after 
returning home.  The veteran testified as to his high level 
of physical fitness prior to his injury and his absence of 
elbow or knee injuries prior to the July 1985 incident.  The 
veteran also indicated that he underwent left knee surgery in 
May 1998.  The veteran indicated that he would provide those 
records to the RO.  

The medical records submitted documenting the May 1, 1998 
surgical procedure indicate the veteran had an arthroscopic 
partial medial meniscectomy with abrasion chondroplasty.  The 
veteran's private physician, Dr. Paul Saenger, provided a 
postoperative diagnosis of a tibial plateau fracture 
irregularity with moderate to severe medial compartment 
degenerative joint disease with a cleavage tear of the medial 
meniscus, loose body.  In addition, Dr. Saenger diagnosed 
moderate patellofemoral degenerative joint disease.  Dr. 
Saenger also performed the 1988 surgery on the veteran's left 
knee that was mentioned in the veteran's SMRs.  Records from 
that procedure indicate that an irregularity of the posterior 
medial tibial plateaus present, and that it had a fairly 
large irregularity of the hyaline cartilage along the 
peripheral rim.  Arthroscopic debridement was performed on a 
tear of the medical meniscus, and a 5-6 millimeter fairly 
lump was also debrided.  

In June 1998, Dr. Saenger submitted a letter stating that the 
"treatment and surgeries I performed in 1988 and 1998 on 
Captain [redacted]'s left knee were necessary and most probably 
caused by the 1995 injury he had in a track vehicle which he 
has informed me about."  Dr. Saenger also indicated that the 
veteran's condition was being reviewed to determine whether a 
knee joint replacement would be needed to veteran's post 
traumatic degenerative joint and arthritis disease of his 
left knee.

There is also a letter of record from Transylvania Community 
Hospital indicating that the x-rays taken of the veteran's 
left knee in August 1971 had been destroyed as dated records.  
The condition described as necessitating the x-rays is listed 
in the letter as swelling and bruising of the left knee.

In addition, as part of its development of the veteran's 
claim, the RO sent letters to several of the veteran's 
military colleagues who were present during his ACDUTRA in 
July 1985.  This was an effort to confirm that the veteran's 
left knee was injured.  Letters to these individuals, sent to 
a Fort Knox address, were returned to the RO with no such 
persons known.

The RO considered the hearing testimony, the records and 
opinion from Dr. Saenger, and the above noted letter 
concerning the veteran's left knee treatment in 1971.  The RO 
continued to deny the veteran's left arm claim, and continued 
to deny the veteran's left knee claim, stating that there is 
no evidence that the veteran's current knee injury is the 
result of an injury in service in 1985.  The RO issued a 
Supplemental Statement of the Case (SSOC) to this effect in 
January 1999.
  
II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
The Board observes that, with respect to the veteran's 
reserve service, the applicable laws and regulations permit 
service connection only for a disability resulting from a 
disease or injury incurred or aggravated coincident with 
active duty for training, or for a disability resulting from 
injury during inactive duty training.  See 38 U.S.C.A. 
§§ 101(22), (23), (24) (West 1991); 38 C.F.R. § 3.6 (1996).  
Certain conditions, including arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within a prescribed period of time after service, 
which is one year for arthritis.  The presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A preliminary determination that must be made in a case 
involving a claim for service connection is whether the claim 
is "well grounded."  A claim is "well grounded" if it is 
"plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence,
regardless of its date, shows that a veteran had a chronic 
condition in service and that he still has such a condition.  
See also 38 C.F.R. § 3.303(d).  Such evidence, however, must 
be medical unless it relates to a condition as to which, 
under the court's case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, provided that 
continuity of symptoma-tology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

A.  Service Connection for Residuals of Left Arm Injury

Notwithstanding the veteran's SMRs and his hearing testimony 
as noted above, here, the veteran has failed to submit any 
competent evidence whatsoever to document his contention that 
he experiences current residuals of a left arm injury.   
There is no medical evidence of record which demonstarates 
that the left arm injury he incurred while on ACDUTRA in July 
1985 presents him with any permanent residual or chronic 
disability.  The veteran's May 1997 VA examination revealed 
no clinical evidence of tenderness, deformity or apparent 
dysfunction.  In addition, all left elbow, wrist and hand 
functions were found to be within normal limits.  Grip and 
dexterity was also observed to be normal.  No left arm 
diagnosis was then rendered.  There is no indication that the 
veteran has sought VA or private medical treatment for his 
left arm complaints, and hence, there's no diagnosis of a 
current left arm disability.  In the absence of medical 
evidence of the currently claimed disability (and, if so, of 
a nexus between that disability and the veteran's military 
service), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, the 
veteran's claim for service connection for residuals of a 
left arm injury is not plausible, and must be denied.

B.  Service Connection for Residuals of Left Knee Injury

As noted above, the veteran's available SMRs do not contain 
any reference to treatment for a left knee injury 
contemporaneous with his left arm injury in July 1985.  The 
veteran notes that he received treatment at Fort Knox, and at 
the VA Medical Center (VAMC) in Asheville, North Carolina.  
While there are no contemporaneous records of treatment for a 
knee injury or treatment records from the Asheville VAMC, the 
Board notes that that treatment records from September 1991 
do address include the veteran's reported his history of 
chronic left knee pain for six years, and also refer to an 
incident of blunt trauma to the veteran's left knee taking 
place in a tank.  Furthermore, military examiners in 
September 1991 appear to have accepted the veteran's reported 
history when they rendered a diagnosis of degenerative joint 
disease of the left tibial plateau.  This evidence, when 
considered along with the veteran's current assertions (which 
he is competent to make), suggest that, while undocumented, a 
left knee injury may well have taken place during his ACDUTRA 
in 1985, as he contends.

In addition, the veteran's private physician, Dr. Paul 
Saenger, who performed surgery on the veteran's left knee in 
both 1988 and 1998, has submitted a letter including his 
medical opinion that the veteran's left knee condition was 
"most probably caused by the 1985 injury he had in a track 
vehicle which he has informed me about."  This is consistent 
with both the veteran's current assertions as to occurrence 
of the injury, the May 1997 VA radiologist's indication that 
the degenerative changes in the veteran's knee may be related 
to underlying traumatic injury, and the May 1997 orthopedic 
examiner's diagnosis incorporating both injury to the knee 
and resulting degenerative changes.  

Thus, the Board finds that, despite the absence of specific, 
contemporaneous evidence of left knee injury during ACDUTRA, 
the veteran's assertions and competent medical evidence of 
record present a plausible basis for concluding that such 
injury may well have taken place, and that there is a medical 
relationship between a grant of service connection.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  With resolution of all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection for left knee injury with degenerative joint 
disease of the left knee is warranted.


ORDER

The veteran's claim for service connection for residuals of 
left arm injury is denied.

The veteran's claim for service connection for left knee 
injury with degenerative joint disease is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

